                                        250 Park Avenue
                                             7th Floor
                                     New York, New York 10177
                                       Phone: 212.300.5358
                                        Fax: 888.265.7054
                                      www.garbarinilaw.com

                                           April 30, 2019


VIA ECF

Hon. Deborah A. Batts
United States District Judge
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.
New York, NY 10007-1312

       Re: Simon J. Burchett Photography, Inc. v. A.P, Moller Maersk A/S, 19-cv-1576 (DAB)
           Update on Registration


Your Honor:

       I represent the plaintiff in the above-referenced matter, and write to update the Court. The
U.S. Copyright Registration, which has been the subject of several letters to this Court, was issued
on March 18, 2019 (No. VAu 134-6941). The issue of registration is now mooted, and plaintiff
requests two weeks to respond at length to the other issues raised in defendant’s motion.

                                                            GARBARINI FITZGERALD P.C.

                                                         By:________________________
                                                                Richard M. Garbarini
